Citation Nr: 0032449	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for pes planus, left foot.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This appeal arises from a March 1994 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In May 1997, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDING OF FACT

Any disorder of the veteran's left foot is unrelated to 
service.


CONCLUSION OF LAW

Pes planus, left foot, was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran's June 1993 separation Report of Medical History 
revealed that he reported pain in the arch of his left foot, 
which bothered him while walking and especially while 
running.  An October 1993 VA examination report noted that 
the veteran's left foot arch was mildly smaller than the 
right.  The examiner concluded that pes planus was absent 
bilaterally, with the weight bearing line being over the 
great toe of Achilles.  No inward bowling of the Achilles was 
found, and no tenderness on foot manipulation, or palpation, 
or on normal gait testing, including heel and toe gaits, was 
found.  Also, no callosities, plantar foot tenderness, or 
spasm of the Achilles tendon was found.  The diagnosis was 
left foot condition, with status post fallen arch, with 
arthralgia.  A September 1994 VA x-ray report noted no 
evidence of abnormality, and indicated that there had been no 
change in the veteran's left foot since October 1993.

In its May 1997 Remand, the Board concluded that although the 
veteran had complaints of pain of the left arch, it was 
unclear whether the veteran suffered pes planus.  The Board 
Remanded this case for a VA examination, the purpose of which 
was to help ascertain the nature and etiology of a current 
disorder.  

The RO scheduled an examination and notified the veteran of 
the same.  However, the veteran failed to appear for that 
examination.  Furthermore, the RO, thereafter, sent notice to 
the veteran at his address of record informing the veteran 
that he had failed to report for a scheduled examination, 
inviting the veteran to make arrangements for a new 
examination, and instructing the veteran that if the RO did 
not receive a response from the veteran within 30 days of the 
mailing of the letter, the RO would make a determination 
based upon the evidence of record.  The veteran did not 
respond.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant without good cause fails to 
report for such examination or reexamination, the claim shall 
be denied in the case of an examination scheduled in 
conjunction with a claim for increase.  In the case of an 
original compensation claim, the claim shall be rated on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).  

The veteran has not articulated good cause for his failure to 
report for the most recent examination.  Moreover, evidence 
currently before the Board leaves the Board unable to 
conclude that the veteran suffers from pes planus or that the 
veteran otherwise suffers from a disability of the foot that 
is related to service.  Although there is some evidence that 
the veteran articulated complaints of foot pain, there was no 
diagnosis at that time of any disorder of the foot, and, 
although there were some findings in October 1993, there was 
no diagnosis at that time other than a "condition" of the 
left foot.  Given the vague character of any current 
disability, the lack of any diagnosis of a disorder in 
service, and the paucity of medical evidence otherwise 
suggesting that the veteran's complaints at separation 
constituted the onset of a current chronic disorder, the 
Board is constrained to conclude that any disorder of the 
veteran's left foot is unrelated to service.  


ORDER

The appeal is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

